Exhibit 10.13

 

LOGO [g880193g88u43.jpg]

November 20, 2014

Melissa Wallace

Dear Melissa:

I am pleased to provide this letter confirming our offer of employment with
Vince Holding Corp., (hereafter “Vince” or “the Company”), for the position of
Senior Vice President, Human Resources with an expected start date of
December 1, 2014 (to be mutually determined). The terms of the employment offer
are as follows:

Reporting Relationship and Primary Work Location

You will report directly to Vince’s Chief Executive Officer. You will be based
in our New York office and travel to the Company’s LA office and other Vince
locations as needed.

Base Salary and Incentive Bonus

Your annual base salary will be $400,000.

You will be eligible to participate in the Company’s Annual Short-Term Incentive
Plan (“STI Plan”). Your target bonus opportunity under this plan is 60% of your
annual base salary. Your actual bonus payment will be based upon annual
performance targets established each year with a maximum opportunity of 120% of
your base salary. Your bonus will be pro-rated to reflect your length of service
during fiscal 2014, provided, however, that, assuming your start date will be on
or around December 1, 2014, your bonus for fiscal 2014 under the STI Plan shall
not be less than $100,000.

Long-Term Incentive Awards

Subject to approval by the Vince Board of Directors, you will receive a new hire
equity grant in the form of stock options valued at $750,000, vesting ratably
over a three year period. The grant will be issued as soon as practicable after
formal Board approval.

The official grant agreement, which will cover the vesting schedule, expiration
rules, and other terms and conditions, will be provided at the time the grant is
formally issued.

You will also be eligible to participate in the ongoing annual Long-Term
Incentive (“LTI”) Program. The Company’s Board of Directors will determine the
amount of the annual LTI awards each year, based upon the Company’s performance
as well as market conditions and other factors. While all LTI awards are at the
discretion of the Company’s Board, the Company currently targets LTI awards
equal to 100% of base salary for Senior Vice Presidents.

Benefits

You will be entitled to participate in and receive benefits under any existing
employee benefit plan or similar arrangement generally available for employees,
including medical, dental, and vision coverage, 401(k), disability and life
insurance. Should you elect to participate in the Company’s medical and dental
benefit programs such coverage will be effective from the first day of
employment.

 

1



--------------------------------------------------------------------------------

LOGO [g880193g88u43.jpg]

You will accrue four (4) weeks of vacation per annum as well as all Company paid
holidays and personal days in accordance with the Company’s standard vacation
and holiday policies.

In accordance with the Company’s clothing allowance policy, you will receive an
allowance in the amount of $6,000 per fiscal year, calculated based on 50% off
the wholesale price of each item of clothing. Please note that receiving a
clothing allowance is considered a taxable benefit and, as a result, the
applicable income taxes associated with receiving this benefit will be applied.
The clothing allowance policy, including the amount of the allowance, is subject
to change from time to time.

You may be requested, occasionally and for reasonable periods of time, to travel
for business purposes. All travel will be at the sole cost of the Company and
will be paid or reimbursed by the Company in accordance with the Company’s
Travel & Entertainment Policy as in effect from time to time.

Severance

If your employment is terminated by the Company without “cause” (as defined in
the Company’s 2013 Omnibus Incentive Plan), then subject to the execution of a
satisfactory release by you, you will receive severance payments, equivalent to
your then current base rate of pay for the next twelve (12) months or until
other employment is earlier secured. If you are, as of the termination date,
enrolled in the Company’s medical and dental plans, then you will continue to
receive medical and dental coverage in accordance with the Company’s plans that
are then in place until the end of the salary continuation period or, at the
Company’s option, coverage under another medical and/or dental plan.

Restrictive and other Covenants

Notice Period Requirement. Should you voluntarily resign your employment, you
shall provide the Company with a ninety (90) day working notice period. During
this notice period, you agree to continue performing all of the functions and
responsibilities of your position, continue to give your full time and attention
to such responsibilities, and assist the Company in preparing for your
departure. The Company may choose to amend the term of the working notice period
at its option.

Non-Compete. During your employment and for a period of twelve (12) months
thereafter, you shall not directly or indirectly (i) source, manufacture,
produce, design, develop, promote, sell, license, distribute, or market anywhere
in the world (the “Territory”) any contemporary apparel, accessories or related
products (“Competitive Products”) or (ii) own, manage, operate, be employed by,
provide consulting services to, participate in or have any interest in any other
business or enterprise engaged in the design, production, distribution or sale
of Competitive Products anywhere in the Territory; provided, however, that
nothing herein shall prohibit you from being a passive owner of not more than
five percent (5%) of the outstanding stock of any class of securities of a
corporation or other entity engaged in such business which is publicly traded,
so long as you have no active participation in the business of such corporation
or other entity. This paragraph will not apply and will not be enforced by the
Company with respect to post-termination activity by you that occurs in
California or in any other state in which this prohibition is not enforceable
under applicable law.

 

2



--------------------------------------------------------------------------------

LOGO [g880193g88u43.jpg]

Non-solicit, Non-interference. During your employment and for a period of twelve
(12) months thereafter you shall not, except in furtherance of your duties
during your employment with the Company, directly or indirectly, individually or
on behalf of any other person, firm, corporation or other entity, (A) solicit or
induce any employee, consultant, representative or agent of the Company or any
of its affiliates, to leave such employment or retention or to accept employment
with or render services to or with any other person, firm, corporation or other
entity unaffiliated with the Company or hire or retain any such employee,
consultant, representative or agent, or take any action to materially assist or
aid any other person, firm corporation or other entity in identifying, hiring or
soliciting any such employee, consultant, representative or agent, or
(B) interfere, or aid or induce any other person or entity in interfering, with
the relationship between the Company or any of its affiliates and their
respective customers, suppliers, vendors, joint ventures, distribution partners,
franchisees, licensors, licensees or any other business relation of the Company
or its affiliates. Any person described in subparagraph (A) above shall be
deemed covered by this paragraph while so employed or retained and for a period
of twelve (12) months thereafter, unless such person’s employment has been
terminated by the Company.

Non-disparagement. During your period of employment and thereafter, you shall
not make any negative comments or otherwise disparage the Company or any of its
affiliates or any of the Company’s or its affiliates’ officers, directors,
employees, shareholders, agents, products or business, or take any action,
including making any public statements or publishing or participating in the
publication of any accounts or stories relating to any persons, entities,
products or businesses which negatively impacts or brings such person, entity,
product or business into public ridicule or disrepute except if testifying
truthfully under oath pursuant to subpoena or other legal process, in which
event you agree to provide the Company, as appropriate, with notice of subpoena
and opportunity to respond.

Cooperation. Upon the receipt of reasonable notice from the Company (including
outside counsel), you agree that, while employed by the Company and thereafter,
you will respond and provide information with regard to matters in which you
have knowledge as a result of your employment with the Company, and will provide
reasonable assistance to the Company, its affiliates and their respective
representatives in defense of any claims that may be made against the Company or
its affiliates, and will assist the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of your employment with the
Company.

Compliance with Law

This letter is intended to comply with applicable law. Without limiting the
foregoing, this letter is intended to comply with the requirements of section
409A of the Internal Revenue Code (“409A”), and, specifically, with the
separation pay and short term deferral exceptions of 409A. Notwithstanding
anything in the letter to the contrary, separation pay may only be made upon a
“separation from service” under 409A and only in a manner permitted by 409A. For
purposes of 409A, the right to a series of installment payments under this
letter shall be treated as a right to a series of separate payments. In no event
may you, directly or indirectly, designate the calendar year of a payment. All
reimbursements and in-kind benefits provided in this letter shall be made or
provided in accordance with the requirements of 409A (including, where
applicable, the reimbursement rules set forth in the regulations issued under
409A). If you are a “specified employee” of a publicly traded corporation on
your termination date (as determined by the Company in accordance with 409A), to
the extent required by 409A, separation pay due under

 

3



--------------------------------------------------------------------------------

LOGO [g880193g88u43.jpg]

this letter will be delayed for a period of six (6) months. Any separation pay
that is postponed because of 409A will be paid to you (or, if you die, your
beneficiary) within 30 days after the end of the six-month delay period.

Miscellaneous

Please be advised that this offer is contingent upon the favorable outcome of
background and reference checks. Please also be advised that your employment is
for an indefinite period and is terminable at the will of either the Company or
you, with or without cause at any time, subject only to such limitations as may
be imposed by law and/or the terms of this letter. This offer of employment is
contingent on you not being subject to any restrictive covenants which would
impact your ability to perform the services contemplated (or you having
delivered to us an effective waiver thereof). By signing below, you are
confirming to us that you are not presently subject to or otherwise bound by a
non-compete or other restriction with any person or company with respect to any
prior or existing employment, investment or other relationship.

We will send orientation and benefit plan enrollment materials to your home
address that you should read and complete prior to your first day. Two voided
checks will also be required to set up your direct deposit account for payroll.
Please bring the entire packet and requested documentation with you on your
first day.

I am excited about you joining our team and look forward to working with you.
Please sign a copy of this letter to acknowledge your agreement with its
conditions and return to me as soon as possible.

 

Sincerely,

/s/ Jill Granoff

Jill Granoff Chairman & CEO

Accepted:

 

/s/ Melissa Wallace

November 21, 2014

Melissa Wallace Date

 

4